UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1138



GERALD R. BYRD,

                                              Plaintiff - Appellant,

          versus


BP AMOCO POLYMERS, INCORPORATED,

                                               Defendant - Appellee,


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                              Movant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-99-3649-6-13AK)


Submitted:   May 17, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald R. Byrd, Appellant Pro Se. Ingrid Blackwelder Erwin, OGLE-
TREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald R. Byrd appeals the district court’s order of summary

judgment.     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.    See Byrd v. BP Amoco Polymers, No. CA-99-

3649-6-13AK (D.S.C. Jan. 19, 2001). We deny Byrd’s motion for pro-

duction of documents and motion to compel delivery of documents.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                  2